EXHIBIT 10.10

 

Description of Director Compensation

 

Directors who are employees of YuMe, Inc. (“YuMe”) do not receive compensation
from YuMe for the services they provide as directors.  Each non-employee
director will be eligible to receive compensation for his or her service
consisting of annual cash retainers and equity awards as follows:

 

Position

 

Retainer

 

Board Member

  $ 30,000  

Lead Independent Director

    15,000  

Audit Committee Chair

    20,000  

Compensation Committee Chair

    15,000  

Nominating and Corporate Governance Committee Chair

    7,500  

Audit Committee Member

    7,500  

Compensation Committee Member

    7,500  

Nominating and Corporate Governance Committee Member

    3,500  

 

Each of the above-mentioned cash retainers will be paid in four quarterly
installments. Non-employee directors are also reimbursed for customary travel
expenses incurred attending Company meetings and for continuing education
opportunities. The Company does not pay, and its directors do not receive, any
“per-meeting” fees.

 

Equity awards consist of an initial stock option or restricted stock unit grant,
upon first appointment to our board of directors, with a Black-Scholes value of
$175,000, and annual awards at each meeting of the stockholders thereafter with
a Black-Scholes value of $85,000. Options will be granted with an exercise price
equal to the fair market value of YuMe’s common stock on the date of grant and
vest annually over three years after the grant date (for initial grants) or one
year after the grant date (for annual grants). Restricted stock awards will be
granted with a fair market value equal to the closing price of YuMe’s common
stock on the date of grant and vest over three years after the grant date (for
initial grants) or one year after the grant date (for annual grants).

 